Catterson, J.
(dissenting). Because there is no evidence or testimony in the record that indicates the basis for the stop of the defendant’s car, much less that the police established reasonable suspicion for the stop, I believe the defendant was entitled, at the very least, to a suppression hearing. I, therefore, respectfully dissent.
On May 11, 2004, police stopped the defendant while she was riding in an automobile driven by codefendant, Robert Cox. Police Officer Timothy Kornbluth, one of the officers who made the stop, testified at trial that no traffic infractions had been committed by Cox.
The stop occurred approximately a half hour after the defendant and Cox left a Circuit City store. While at the store, they had fallen under the surveillance of Ronald Morgan, a security guard at the Circuit City store who watched them attempt to purchase a camcorder.
Morgan testified at trial that something about the appearance of the defendant and Cox “grabbed his attention,” so he told Howard, a sales associate, as well as the store manager to ask for identification should the defendant or Cox attempt to make a purchase. Morgan watched the two select a camcorder and walk to the register. Morgan testified that at the register, the defendant handed Howard a credit card. Morgan acknowledged that he stayed 5 or 10 feet away from the register and did not see the name on the credit card the defendant tendered to Howard. There is no testimony that Howard saw the name on the card, either.
Howard asked the defendant for identification, as per Morgan’s request. The defendant stated that she did not have any, and Cox offered Howard another credit card. Howard returned the first card to the defendant and then asked Cox for identification. Cox showed Howard a New York State identification card that was in his wallet. Howard asked Cox to remove the identification card from his wallet. Morgan further testified at trial that upon Howard’s request, Cox said to the defendant, “let’s go, we don’t need this.” Cox retrieved the second credit card, and left the store with the defendant — but without the camcorder.
Morgan followed the defendant and Cox out of the store. Morgan testified at trial that he thought there was “possibly” something wrong because the defendant did not have identification. He called the police department’s anti-crime unit.
The police followed the defendant and Cox and observed them for about 20 minutes as they sat in a vehicle. When Cox *138began driving, police pulled over the car. Again, police testified at trial that no traffic violations had been committed. Further, there is no testimony that the vehicle, prior to being pulled over, was being used illegally or that the defendant or any other individual in the car was holding illegal contraband within plain view. After stopping the vehicle, police found six stolen credit cards along with a small amount of heroin in the vehicle.
The defendant was charged with possessing six stolen credit cards and a small amount of heroin. She moved to suppress the physical evidence, claiming that the evidence recovered was the product of an unlawful search and seizure because the police stopped her without reasonable suspicion. The court denied this motion, holding that the defendant had not addressed the allegations that she had used stolen credit cards at Circuit City.
It is well established law that police cannot stop an automobile absent at least a reasonable suspicion that the car’s occupants had been, are then, or are about to be engaged in criminal conduct. (People v Sobotker, 43 NY2d 559 [1978]; People v Watson, 157 AD2d 476 [1st Dept 1990], appeal dismissed 75 NY2d 971 [1990].) Reasonable suspicion is defined as the quantum of knowledge sufficient to induce an ordinarily prudent and cautious man in the same circumstances to believe criminal activity is at hand. (People v Cantor, 36 NY2d 106 [1975].) This Court has held that when information is received by police from an identified informant and the informant bases his information on what he has actually witnessed, such information is sufficient to provide police with reasonable suspicion that a suspect has committed or is committing a crime. (People v Hicks, 38 NY2d 90 [1975]; People ex rel. Gonzalez v Warden of Anna M. Kross Ctr., 176 AD2d 438 [1st Dept 1991], affd 79 NY2d 892 [1992].) However, a vague or unparticularized “hunch” will not survive the reasonable suspicion standard and justify detention. (People v Taveras, 155 AD2d 131, 135 [1st Dept 1990].)
In this case, the record indicates that at the actual time of being detained, the defendant was riding in a vehicle that was being used and operated in a lawful manner and that the defendant was not holding any illegal contraband in plain view or engaging in any illegal activity. Police apparently stopped the vehicle based on information received from an informant, Morgan, who observed the defendant’s failure to produce identification when asked for it at Circuit City. *139Nowhere in the record did Morgan testify that he told the anti-crime unit that he actually witnessed the defendant use a stolen credit card. In fact, Morgan specifically testified that from his vantage, he could not make out the name on the credit card. Morgan stated that he thought there was “possibly” something wrong because the defendant did not have identification. However, a failure to produce identification would not induce an ordinary prudent man to suspect criminal activity. Morgan’s hunch, absent any testimony that he informed police he actually witnessed the defendant attempt to use a stolen card, clearly does not meet the reasonable suspicion standard. Therefore, detaining the defendant was unlawful and any evidence obtained as a result of the illegal search should have been suppressed. (See Wong Sun v United States, 371 US 471 [1963].)
The People, relying heavily on People v Mendoza (82 NY2d 415 [1993]), oppose the defendant’s suppression motion, arguing that the defendant’s moving papers did not establish a factual dispute requiring a hearing because the defendant did not address the allegation that she attempted to use a stolen credit card. The People contend that, under Mendoza, in order to be entitled to a hearing when moving for suppression of evidence, a defendant must either deny participating in the transaction or suggest some other ground for suppression. (Id. at 429.) The factual sufficiency of a suppression motion should be determined with reference to the face of the pleadings, the context of the motion and a defendant’s access to information. (Id. at 426-429.)
Despite the motion court’s findings, there was no allegation that the defendant attempted to use a stolen credit card at Circuit City. Neither the complaint, or the voluntary disclosure form or the indictment address the defendant’s conduct before her arrest. The “write-up” read to the defendant at her arraignment did contain information regarding defendant’s conduct at Circuit City but it only stated that she attempted to buy a camcorder with credit cards and failed to produce i.d. when asked for it. The defendant did not have to deny an allegation of attempted use of a false credit card because this allegation was not made until the motion court’s decision denying the suppression motion.
I believe the defendant is, at least, entitled to a motion hearing under Mendoza. She has demonstrated that the evidence obtained at the time of her arrest was obtained through *140an illegal search and seizure. Not only did the defendant “suggest some other grounds for suppression” {id. at 429), the defendant also denied engaging in illegal activity, which, under the facts of this case, was sufficient to warrant a hearing.
Friedman and Gonzalez, JJ., concur with Nardelli, J.; Mazzarelli, J.E, and Catterson, J., dissent in a separate opinion by Catterson, J.
Judgment, Supreme Court, New York County, rendered December 16, 2004, affirmed.